                                   1                                 UNITED STATES DISTRICT COURT
                                   2                           NORTHERN DISTRICT OF CALIFORNIA
                                   3

                                   4     ZACHARY THOMAS LUTZO, and                       Case No. 19-cv-07214-WHO (PR)
                                         CARL ARTHUR RENOWITZKY, aka
                                   5     CARL A.R. HITLER,
                                                                                         ORDER OF DISMISSAL
                                   6
                                                       Plaintiffs,

                                   7
                                                 v.

                                   8     ARAMARK, et al.,

                                   9
                                                       Defendants.

                                  10

                                  11          Plaintiffs Lutzo and Renowitzky filed a “Petition Complaint.” (Dkt. No. 1.) The

                                  12   Clerk sent plaintiffs a notice to pay the filing fee of $400.00, or file a complete application
Northern District of California
 United States District Court




                                  13   to proceed in forma pauperis (IFP). Plaintiffs have not complied with the Clerk’s Notice.

                                  14   Accordingly, the action is DISMISSED (without prejudice) for failing to comply with the

                                  15   Clerk’s Notice and for failing to prosecute, see Federal Rule of Civil Procedure 41(b).

                                  16          Plaintiff Lutzo alone filed an amended complaint. (Dkt. No. 8.) For this reason and

                                  17   because of the difficulties created by having more than one prisoner-plaintiff, plaintiff

                                  18   Renowitzky is DISMISSED as a plaintiff in this action. If he wishes to raise claims arising

                                  19   from the same facts as plaintiff Lutzo, he must file a separate civil rights suit.

                                  20          Because this dismissal is without prejudice, Lutzo may move to reopen. Any such

                                  21   motion must contain a complete application to proceed IFP, or full payment for the

                                  22   $400.00 filing fee.

                                  23          The Clerk shall enter judgment in favor of defendants and close the file.

                                  24          IT IS SO ORDERED.

                                  25   Dated: January 22, 2020
                                                                                          _________________________
                                  26                                                      WILLIAM H. ORRICK
                                                                                          United States District Judge
                                  27

                                  28
